DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than those of the conflicting patent, as follows:
Current application 17/068,800
Conflicting patent 10,803,610
1
1
2
6
3
7
4
7
5
8
6
9
7
9
8
19
9
6*
10
7*
11
7*
12
8*
13
9*
14
9*
15
1**
16
6**
17
7**
18
7**
19
8**
20
9**


*Claims 9-14 recite the “method of…”, whereas the corresponding claims mapped out in the table above recite the “first device of…”. Since the device claims of the conflicting patent recite “causing the processing system to perform operations”, the presence of a method is understood. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the conflicting patent by substituting the first device for a method. 

**Claims 15-20 recite a “non-transitory computer-readable medium”, whereas the corresponding claims mapped out in the table above recite a “first device”. Since the device claims of the conflicting patent explicitly include a computer-readable medium, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the conflicting patent by substituting the first device for a non-transitory computer-readable medium.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CamSwarm: Instantaneous Smartphone Camera Arrays for Collaborative Photography, 9 Jul 2015, arXiv, Pages 1-8), hereinafter “Wang”.
Regarding claim 1, Wang teaches:
A first device (See the Abstract and any of the smartphones in Fig. 1, 2, and 4.) comprising: 
a processing system including at least one processor (See the smartphones in Figs. 1, 2, and 4. Presence of a processor is understood.); and 
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (See the smartphones in Figs. 1, 2, and 4. Presence of a computer-readable medium is understood.), the operations comprising: 
detecting an object in a captured image (See the sentence bridging pages 3-4: “We have also experimented with computer-vision-based methods to automatically compute the object size variations across devices, but found them to be fragile for objects that are lack of salient textures.” Computing object size by computer vision methods is understood to include first detecting the object.);  
capturing features of the object (See the sentence bridging pages 3-4: “We have also experimented with computer-vision-based methods to automatically compute the object size variations across devices, but found them to be fragile for objects that are lack of salient textures.” Object size is considered a captured feature of the object, based on salient textures.); 
determining a location of the first device (See the angle values used to display relative positioning shown by the blue and green portions in Fig. 3 and page 4: “Although it is not possible to directly determine the users’ locations relative to the filming target from sensor data, if the users all point their cameras to the target object, the gyroscope readings can reflect the users’ relative angles.”); 
determining a bearing from the first device to the object (See page 4: “Specifically, each device first reads from the gyroscope and the compass,”.); and 
transmitting the features of the object (See the Fig. 3 interface and page 3: “Once specified, the guiding box is then transmitted to all other devices, and other users can adjust their own camera orientations and the camera-object distances to fit the main target into the guiding box.”), the location of the first device (See the angular distribution of cameras in Fig. 3. This location information is understood to be transmitted to each device for display of the Fig. 3 interface.), and the bearing from the first device to the object to a second device (See page 4: “and then sends the relative bearing between the yaw of the device and the magnetic north to the server program. The server program then computes the relative yaw of each device against the host device, and broadcasts this information.”).

Regarding claim 2, Wang teaches:
The first device of claim 1, wherein the operations further comprise: determining a range to the object, wherein the transmitting further comprises transmitting the range to the object (See page 5: “We choose to use a planar object as the foreground in this experimental scene, so that the distances and the relative angles to the object can be reliably computed using computer vision techniques from the captured photos (note that in real applications our system does not have any shape assumption on the object).” Transmitted as data affecting the guiding box in Fig. 3.).

Regarding claim 7, Wang teaches:
The first device of claim 1, further comprising: a gyroscope; and a compass, wherein the determining the bearing from the first device to the object is based upon measurements from the gyroscope and the compass (See page 4: “Specifically, each device first reads from the gyroscope and the compass, and then sends the relative bearing between the yaw of the device and the magnetic north to the server program.”).

Regarding claim 8, Wang teaches:
A method (See the Abstract.) comprising: 
detecting, by a processing system including at least one processor, an object in a captured image (See the sentence bridging pages 3-4: “We have also experimented with computer-vision-based methods to automatically compute the object size variations across devices, but found them to be fragile for objects that are lack of salient textures.” Computing object size by computer vision methods is understood to include first detecting the object.); 
capturing, by the processing system, features of the object (See the sentence bridging pages 3-4: “We have also experimented with computer-vision-based methods to automatically compute the object size variations across devices, but found them to be fragile for objects that are lack of salient textures.” Object size is considered a captured feature of the object, based on salient textures.); 
determining, by the processing system, a location of a first device (See the angle values used to display relative positioning shown by the blue and green portions in Fig. 3 and page 4: “Although it is not possible to directly determine the users’ locations relative to the filming target from sensor data, if the users all point their cameras to the target object, the gyroscope readings can reflect the users’ relative angles.”); 
determining, by the processing system, a bearing from the first device to the object (See page 4: “Specifically, each device first reads from the gyroscope and the compass,”.); and 
transmitting, by the processing system, the features of the object (See the Fig. 3 interface and page 3: “Once specified, the guiding box is then transmitted to all other devices, and other users can adjust their own camera orientations and the camera-object distances to fit the main target into the guiding box.”), the location of the first device (See the angular distribution of cameras in Fig. 3. This location information is understood to be transmitted to each device for display of the Fig. 3 interface.), and the bearing from the first device to the object to a second device (See page 4: “and then sends the relative bearing between the yaw of the device and the magnetic north to the server program. The server program then computes the relative yaw of each device against the host device, and broadcasts this information.”).

Regarding claim 9, Wang teaches:
The method of claim 8, further comprising: determining a range to the object, wherein the transmitting further comprises transmitting the range to the object (See page 5: “We choose to use a planar object as the foreground in this experimental scene, so that the distances and the relative angles to the object can be reliably computed using computer vision techniques from the captured photos (note that in real applications our system does not have any shape assumption on the object).” Transmitted as data affecting the guiding box in Fig. 3.).

Regarding claim 14, Wang teaches:
The method of claim 8, wherein the determining the bearing from the first device to the object is based upon measurements from a gyroscope and a compass (See page 4: “Specifically, each device first reads from the gyroscope and the compass, and then sends the relative bearing between the yaw of the device and the magnetic north to the server program.”).

Regarding claim 15, Wang teaches:
A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations (See the Abstract any of the smartphones in Fig. 1, 2, and 4. Presence of a non-transitory computer-readable medium is understood.), the operations comprising: 
detecting an object in a captured image (See the sentence bridging pages 3-4: “We have also experimented with computer-vision-based methods to automatically compute the object size variations across devices, but found them to be fragile for objects that are lack of salient textures.” Computing object size by computer vision methods is understood to include first detecting the object.); 
capturing features of the object (See the sentence bridging pages 3-4: “We have also experimented with computer-vision-based methods to automatically compute the object size variations across devices, but found them to be fragile for objects that are lack of salient textures.” Object size is considered a captured feature of the object, based on salient textures.); 
determining a location of a first device (See the angle values used to display relative positioning shown by the blue and green portions in Fig. 3 and page 4: “Although it is not possible to directly determine the users’ locations relative to the filming target from sensor data, if the users all point their cameras to the target object, the gyroscope readings can reflect the users’ relative angles.”); 
determining a bearing from the first device to the object (See page 4: “Specifically, each device first reads from the gyroscope and the compass,”.); and 
transmitting the features of the object (See the Fig. 3 interface and page 3: “Once specified, the guiding box is then transmitted to all other devices, and other users can adjust their own camera orientations and the camera-object distances to fit the main target into the guiding box.”), the location of the first device (See the angular distribution of cameras in Fig. 3. This location information is understood to be transmitted to each device for display of the Fig. 3 interface.), and the bearing from the first device to the object to a second device (See page 4: “and then sends the relative bearing between the yaw of the device and the magnetic north to the server program. The server program then computes the relative yaw of each device against the host device, and broadcasts this information.”).

Regarding claim 16, Wang teaches:
The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: determining a range to the object, wherein the transmitting further comprises transmitting the range to the object (See page 5: “We choose to use a planar object as the foreground in this experimental scene, so that the distances and the relative angles to the object can be reliably computed using computer vision techniques from the captured photos (note that in real applications our system does not have any shape assumption on the object).” Transmitted as data affecting the guiding box in Fig. 3.).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CamSwarm: Instantaneous Smartphone Camera Arrays for Collaborative Photography, 9 Jul 2015, arXiv, Pages 1-8), in view of Cooley et al. (Saliency Detection and Object Classification, 2017, IMVIP, Pages 84-90), hereinafter “Cooley”.
Claim 3 is met by the combination of Wang and Cooley, wherein
Wang teaches:
The first device of claim 1, wherein the operations further comprise:…and receiving information about the object from a network-based data source (See page 4: “Specifically, each device first reads from the gyroscope and the compass, and then sends the relative bearing between the yaw of the device and the magnetic north to the server program. The server program then computes the relative yaw of each device against the host device, and broadcasts this information.”).
Wang does not disclose the following; however, Cooley teaches:
identifying the object or a type of the object (See the Abstract and Fig. , after generating saliency maps of an object of interest, support vector machines (SVMs) are used to classify the object into “car” or “no car”.);
Motivation to combine:
Wang and Cooley together teach the limitations of claim 3. Cooley is directed to a similar field of art (performing computer vision techniques on an object of interest in a scene). Therefore, Wang and Cooley are combinable. Wang discloses using computer vision based methods to analyze an object to determine object size (see the paragraph bridging pages 3-4); however, Wang does not elaborate. Modifying the system and method of Wang by adding the capability of “identifying the object or a type of the object”, as taught by Cooley, would yield the expected and predictable result of having additional information (object classification or type) to compute object size variations across devices. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang and Cooley in this way.

Claim 4 is met by the combination of Wang and Cooley, wherein
The combination of Wang and Cooley teaches:
The first device of claim 3, the operations further comprising: 
And Wang further teaches:
presenting the information via the first device (See Fig. 3, which depicts the interface presented to each smartphone.).

Claim 10 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 3.

Claim 11 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 4.

Claim 17 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 3.

Claim 18 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 4.


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CamSwarm: Instantaneous Smartphone Camera Arrays for Collaborative Photography, 9 Jul 2015, arXiv, Pages 1-8), in view of Wang et al. (Deep Networks for Saliency Detection via Local Estimation and Global Search, 2015, CVPR, Pages 3183-3192), hereinafter “Wang 2”.
Claim 5 is met by the combination of Wang and Wang 2, wherein
Wang teaches:
The first device of claim 1, wherein the detecting the object comprises: 
Wang does not disclose the following; however, Wang 2 teaches:
applying an image salience model to the captured image (See page 3184: “In the local estimation stage, we formulate a deep neural network (DNN) based saliency detection method to assign a local saliency value to each pixel by considering its local context. The trained deep neural network, named as DNN-L, takes raw pixels as inputs and learns the contrast, texture and shape information of local image patches.”).
Motivation to combine:
Wang and Wang 2 together teach the limitations of claim 5. Wang 2 is directed to a similar field of art (performing computer vision techniques on an object of interest in a scene). Therefore, Wang and Wang 2 are combinable. Wang discloses using computer vision based methods to analyze an object to determine object size (see the paragraph bridging pages 3-4); however, Wang does not elaborate. Modifying the system and method of Wang by adding the capability of “applying an image salience model to the captured image”, as taught by Wang 2, would yield the expected and predictable result of improved segmentation of the object of interest in an image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang and Wang 2 in this way.

Claim 12 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 5.

Claim 19 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 5.


Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CamSwarm: Instantaneous Smartphone Camera Arrays for Collaborative Photography, 9 Jul 2015, arXiv, Pages 1-8), in view of Kim et al. (LetsPic: Supporting In-situ Collaborative Photography over a Large Physical Space, 2017, Cross Device Interaction, Pages 4561-4573), hereinafter “Kim”.
Claim 6 is met by the combination of Wang and Kim, wherein
Wang teaches:
The first device of claim 1, further comprising: a camera, wherein the captured image is obtained via the camera (See Fig. 2.); 
Wang does not disclose the following; however, Kim teaches:
a global positioning system unit, wherein the determining the location is via the global positioning system unit (See page 4566: “In our implementation, mobile clients were implemented in the Android platform, and real-time interaction among members was mediated via a backend server. We set up a local Parse server, an open source implementation of backend-asa-service. The backend server simply acts as a relay, and all the interactions take place on the client side. The backend server maintains basic information such as group metadata (e.g., member information), photo metadata (e.g., thumbnails, likes, and GPS location), and co-present status (e.g., participants).”).
Motivation to combine:
Wang and Kim together teach the limitations of claim 6. Kim is directed to a similar field of art (collaborative photography using mobile phones). Therefore, Wang and Kim are combinable. Wang, on page 4, states that “it is not possible to directly determine the users’ locations relative to the filming target” since no suitable sensor is used. Modifying the system and method of Wang by adding “a global positioning system unit, wherein the determining the location is via the global positioning system unit”, as taught by Kim, would yield the expected and predictable result of directly determining the users’ locations relative to the filming target for more precise display of object location in the Fig. 3 interface. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang and Kim in this way.

Claim 13 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 6.

Claim 20 is met by the combination of Wang and Cooley for the reasons given in the treatment of claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661